COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Annunziata and Senior Judge Cole
Argued at Richmond, Virginia


LEON DARNELL PARKER
                                          MEMORANDUM OPINION * BY
v.   Record No. 0319-96-2              JUDGE ROSEMARIE ANNUNZIATA
                                             APRIL 8, 1997
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                      Thomas N. Nance, Judge
           Cullen D. Seltzer, Assistant Public Defender
           (David J. Johnson, Public Defender, on
           briefs), for appellant.

           Robert H. Anderson, III, Assistant Attorney
           General (James S. Gilmore, III, Attorney
           General, on brief), for appellee.



      Leon Darnell Parker was indicted on the charge of possession

of cocaine with intent to distribute.     See Code § 18.2-248.   The

trial judge denied Parker's motion to suppress the cocaine and,

after a bench trial, found Parker guilty of possession of cocaine

in violation of Code § 18.2-250.     In this appeal, Parker contends

that the trial judge erred in denying his motion to suppress.

Because the evidence was properly admitted, we affirm the

conviction.

                                I.

      The evidence proved that on July 13, 1995, Officer Michael

J. Kurisky of the Richmond Police Department was driving through

the 2100 block of Creighton Road in an area he "personally
      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
consider[ed]" to be a drug market.      He and two other officers,

who were his passengers, observed a group of men standing next to

a car with its trunk open.   When the men saw the officers,

someone immediately shut the trunk.     The men began dispersing.

The two officers exited Kurisky's vehicle.

     Kurisky testified that Parker turned and placed an item in

the waistband of his shorts and began walking away on the

sidewalk.    Kurisky put his vehicle in reverse and drove along the

street until he was beside Parker.      Parker looked toward the

police vehicle, turned, and began walking down the sidewalk in

the opposite direction.   Accordingly, Kurisky reversed his

direction and drove to where the other officers were with some of

the other men.   Parker, aware that Kurisky was following behind

him, turned again, changed direction again and began walking in

the direction from which he came.    He then entered the "posted"

property belonging to Richmond Redevelopment and Housing

Authority.   As Parker headed toward the apartments, Kurisky drove

his vehicle approximately forty feet off the road to follow

Parker.   Kurisky testified he was aware that outsiders often came

onto public housing property to sell illegal drugs.     Kurisky also

made clear the police regularly enforced the no trespassing

provisions of the public housing property and frequently drove

"up on the cuts" to investigate possible trespassing.     Kurisky

also stated that he had witnessed other individuals, as the

police approached, attempt to conceal contraband, as had



                                - 2 -
appellant, in their shorts.   Kurisky exited his vehicle and asked

Parker if Parker lived there.   Parker stopped walking and replied

that he did not but that his friend did live there.   Kurisky

asked if Parker had any drugs or guns on his person, and Parker

replied that he did not.    Kurisky asked Parker if he "could pat

him down."    Parker did not answer but instead raised his hands

into the air.    Kurisky frisked Parker and discovered no

contraband.
     A second officer then approached from Parker's right-hand

side and asked Parker "if he had anything in his crotch."     Parker

"grabbed his basketball shorts and boxer shorts and started, in

very exaggerated motions, pulling them to the side, up and down,

shaking them in and out."   When Parker was finished, Kurisky

could see "a pink object through the boxer shorts material"

between Parker's skin and boxer shorts.   Kurisky testified that

the object was approximately the shape and size of a "big jaw

breaker."    Kurisky testified that he suspected the object to be

crack cocaine because baggies containing cocaine are often pink,

brown, or clear, and because it was "balled up in a tight little

ball."   Kurisky placed his hand on the object and felt it.   He

testified that it was crack cocaine.    Kurisky arrested Parker and

seized the item, which was a plastic lunch bag containing 18 red

ziplock baggies, each containing a substance that tested to be

crack cocaine.

                                 II.




                                - 3 -
     Parker argues that when the police officer drove his vehicle

up to him and questioned him, the officer unlawfully seized him.

Parker asserts that the evidence obtained thereafter should have

been excluded from the evidence.   We disagree.   Even if Kurisky's

presence was intimidating to Parker, it did not constitute a

seizure.   See Baldwin v. Commonwealth, 243 Va. 191, 199, 413

S.E.2d 645, 649-50 (1992).

     Furthermore, even assuming Parker was seized, we hold that

Parker's rights were not violated when the officer approached him

because the officer had a reasonable suspicion to conduct a
Terry stop and pat-down search.

     "To make a legal investigatory stop, an officer must possess

a reasonable, articulable suspicion that 'criminal activity may

be afoot.'"   Buck v. Commonwealth, 20 Va. App. 298, 302, 456

S.E.2d 534, 536 (1995) (citation omitted).   In Buck, police

officers observed the defendant get into a car as a passenger,

ride in the car around a block, and exit the vehicle only one

block away from where he entered the car.    See id. at 303, 456

S.E.2d at 536.   When the officers approached the defendant, he

put his fist near his mouth and fled.   See id.   This Court

stated,
           [w]hen the [defendant] appeared to have put
           something in his mouth and fled from the
           officers, after they had observed him enter a
           car, circle the block, and then exit the car
           in an area known as an open drug market, they
           had reason to believe [defendant] had just
           bought or sold drugs. Therefore, the
           officers were justified in stopping the
           [defendant] to investigate his activity.



                               - 4 -
Id.

      At trial, Kurisky testified that he saw Parker and the

other men in an area he considers to be an open air drug market.

The men looked at the officers, immediately shut the trunk of

the car, and dispersed.   After Kurisky saw Parker put an item in

the waistband of his shorts, he followed Parker.   Kurisky

testified that he approached Parker because Parker was "being

very evasive."
      We hold that these facts would have justified a stop of

Parker.   See id.; see also Hatcher v. Commonwealth, 14 Va. App.

487, 490, 419 S.E.2d 256, 258 (1992) (stating that officer had

reasonable suspicion after he observed "highly evasive maneuvers"

by a car and appellant began to walk away after the officer

activated his emergency lights).   Therefore, even if Kurisky's

conduct resulted in a seizure of Parker, the seizure was

supported by a reasonable suspicion that Parker was engaged in

illegal activity.

                               III.

      Parker next contends that the officer's seizure of the

cocaine from his shorts was unlawful.   We disagree.

      To justify a warrantless seizure of an item in plain view,

the Commonwealth must show that (1) the officer was "lawfully in

a position to view and seize the item," and (2) it was

"immediately apparent that the item may be evidence of a crime."
  Carson v. Commonwealth, 12 Va. App. 497, 501, 404 S.E.2d 919,




                               - 5 -
921, aff'd on reh'g en banc, 13 Va. App. 280, 410 S.E.2d 412

(1991), aff'd, 244 Va. 293, 421 S.E.2d 415 (1992).     Parker argues

that the Commonwealth failed to prove that it was immediately

apparent that the pink ball in his shorts was evidence of a

crime.

         In Carson, this Court held that the officer had probable

cause to seize a two-inch straw.     See id. at 503, 404 S.E.2d at

923.   We reasoned that the "distinctive character of the straw

coupled with the officer's experience 'would warrant a [person]

of reasonable caution' to believe that the straw might be useful

as evidence of a crime."     Id. at 502, 404 S.E.2d at 922 (citation

omitted).    The "distinctive character" of the straw made it

highly unlikely that it was possessed for a legitimate use.       See

id.    We distinguished Harris v. Commonwealth, 241 Va. 146, 400

S.E.2d 191 (1991), where the Supreme Court held that an officer's

knowledge of a possible criminal use of a film canister did not

suffice because "law-abiding citizens, on a daily basis, also use

film canisters to store film, which is a legitimate use."       Id. at

154, 400 S.E.2d at 196.

         In this case, Kurisky testified that he was "within normal

conversing distance" from Parker when he saw a pink object that

was the size of a "jaw breaker" under Parker's boxers at his

waist.    Kurisky stated that before he touched the object, he

suspected that it was cocaine because "[p]ink baggies are often

one of the colors of baggies used to package . . . crack cocaine;




                                 - 6 -
and it being balled up in a tight little ball . . . I thought

that it was [cocaine]."   Kurisky stated that his suspicion was

based on his training and experience because he had frequently

"recovered crack cocaine packaged in large baggies--well, a large

bag surrounding numerous smaller, individually wrapped ziplock

baggies that are often pink in color, brown in color, or clear."

      We hold that the "distinctive character" of the pink

object, coupled with Parker's suspicious conduct in trying to

evade police and to mislead the officer about the object

concealed between appellant's skin and boxer shorts and the fact

that it occurred in an area known for drugs, provided Kurisky

with probable cause to seize the object from Parker's waistband.
      Because the evidence was lawfully obtained, it was properly

admitted at trial.   Therefore, we affirm the conviction.

                                                            Affirmed.




                               - 7 -
Benton, J., dissenting.

     I would hold that the evidence proved that the police

officer lacked a reasonable articulable suspicion to seize Leon

Parker.   Therefore, I dissent.

     When Officer Kurisky and the other two officers saw a group

of men standing around a car, they observed no activity that

indicated criminal conduct was occurring.    Certainly, closing the

trunk of the car was not criminal conduct.    Officer Kurisky

testified that he followed Parker because he saw Parker place an

"item" in the waistband of his shorts.    His testimony did not

otherwise describe the item.
     Driving his vehicle, Officer Kurisky then pursued Parker,

who was walking on the sidewalk, and continued to pursue Parker

when Parker changed directions.     When Parker walked off the

sidewalk toward an apartment, Officer Kurisky drove forty feet

off the street onto the land.     He then confronted Parker and

began to question him.

     The principle is long standing that "whenever a police

officer accosts an individual and restrains [that person's]

freedom to walk away, [the officer] has 'seized' that person."

Terry v. Ohio, 392 U.S. 1, 16 (1968).     Thus, for purposes of the

Fourth Amendment, a seizure occurs when the "circumstances . . .

amount to a show of official authority such that 'a reasonable

person would have believed that he was not free to leave.'"

Florida v. Royer, 460 U.S. 491, 502 (1983) (quoting United States




                                  - 8 -
v. Mendenhall, 446 U.S. 544, 554 (1980)).

     The officer's pursuit of Parker after Parker reversed his

direction and the officer's further pursuit by driving his

vehicle off the roadway onto the yard was an intimidating,

persistent show of authority.   This is not the passive conduct

demonstrated in Baldwin v. Commonwealth, 243 Va. 191, 413 S.E.2d

645 (1992), where the police officer used his light at night and

called to people in a parking lot.      See id. at 193-94, 413 S.E.2d

at 646-47.   Here, the officer pursued Parker and confronted him

after taking the extraordinary action of driving off the street

onto the apartment grounds.    When Officer Kurisky got out of his

car and questioned Parker whether he lived in the apartment and

whether he had guns or weapons, Parker was seized.
     The seizure was unlawful because the officer lacked a

reasonable articulable suspicion to stop and frisk Parker.

Officer Kurisky testified only that he "personally consider[ed]

that area to be an open air drug market."     Furthermore, his

testimony about the car did not establish drug activity and did

not directly involve Parker.    The officer's testimony of the

facts and observations that gave rise to the stop must amount to

more than an "inchoate and unparticularized suspicion or

'hunch.'"    Terry, 392 U.S. at 27.   "When examining the officer's

articulable reasons for stopping a person, we examine the

objective reasonableness of the officer's behavior rather than

the officer's subjective belief that the conduct indicates




                                - 9 -
criminal activity."   Riley v. Commonwealth, 13 Va. App. 494,

496-97, 412 S.E.2d 724, 725 (1992).    The officer did not testify

as to any conduct by Parker that gave rise to a reasonable

suspicion that Parker was engaged in criminal conduct.    His stop

of Parker stands only upon his observation that Parker put some

"item" in his pants as he walked away.   "Manifestly, this conduct

falls below activity necessary to justify a reasonable suspicion

that a violation of law had occurred or was occurring."
Zimmerman v. Commonwealth, 234 Va. 609, 612, 363 S.E.2d 708, 710

(1988); see also Riley, 13 Va. App. at 497-99, 412 S.E.2d at

726-27; Smith v. Commonwealth, 12 Va. App. 1100, 407 S.E.2d 49

(1991); Goodwin v. Commonwealth, 11 Va. App. 363, 398 S.E.2d 690

(1990).

     Because the record proved insufficient justification for the

stop that led to the discovery of the cocaine, I would reverse

the trial judge's refusal to suppress the evidence.




                              - 10 -